Citation Nr: 1701165	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  12-32 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In November 2012, the Veteran requested a hearing before the Board sitting in New Orleans, Louisiana.  In August 2014 he indicated that he preferred his hearing to be conducted via videoconference.  He failed, however, to appear as scheduled in November 2014, and no request for postponement or rescheduling was received.  The request for a hearing is therefore considered withdrawn.  38 C.F.R. § 20.702(d).


FINDING OF FACT

The Veteran's diabetes mellitus does not require regulation of activities and is not productive of episodes of ketoacidosis, hypoglycemic reactions, or progressive loss of weight and strength.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated May 2011.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided VA examinations of his diabetes in June 2011 with a March 2012 addendum report.  The Board finds that this examination and its associated reports taken together were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that in a December 2016 brief the Veteran's representative argued that remand for a new examination was necessary because the Veteran had not been examined since March 2012.  The duty to assist, however, does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  As explained in detail below, neither the Veteran nor his representative has indicated that his diabetes had worsened since his last examination, nor is there any evidence of worsening in his VA treatment records.  As such, remand for a new examination in not required.  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims an increased rating for diabetes mellitus.  

As an initial matter, the Board notes that the appealed January 2012 rating decision also awarded separate evaluations for peripheral neuropathy in each of the Veteran's extremities, as well as special monthly compensation based on erectile dysfunction secondary to diabetes.  The Veteran's notice of disagreement only addressed his rating for diabetes, and did not appeal any of these additional evaluations.  These complications are therefore outside the scope of this decision.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Diabetes mellitus is evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  The Veteran's current 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A higher rating of 40 percent is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Regulation of activities is defined as avoidance of strenuous occupational and recreational activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

In his April 2011 informal claim, the Veteran reported that he was now treating his diabetes mellitus with insulin.  In a May 2011 statement he elaborated that while before he was treated with oral medication, he was now administering injections twice per day in addition to oral medication.

The Veteran underwent a VA examination in June 2011.  He reported that he treated his diabetes with insulin shots twice a day and 40 units of oral medication twice per day.  He was instructed to follow a restricted diet but was not restricted in ability to perform strenuous activity.  There were no episodes of ketoacidosis or hypoglycemic reactions.  Potential complications included cardiovascular disease, neurologic disease, and erectile dysfunction.  Hypertension was determined not to be a complication as its onset preceded diabetes.  Similarly, the examiner found that peripheral edema was due to hypertension and not due to diabetes.  A separate optical examination found no diabetic retinopathy.  A March 2012 addendum report included evaluation of the Veteran's peripheral neuropathy.

In his substantive appeal received November 2012, the Veteran reported worsening in the swelling of his legs.  

In a January 2013 statement, the Veteran's representative stated that activities were restricted due to constant edema of the lower extremities due to peripheral vascular disease.  The representative cited medical records showing a recent worsening of vascular disease.

Throughout the appeal period, the Veteran's private treatment records and subsequent VA treatment records indicate normal diabetic maintenance care.  There is no indication that the Veteran's physical activities were ever restricted; indeed, if anything, his physicians encouraged him to get more exercise.  Records do not reflect any episodes of ketoacidosis, hypoglycemic reactions, or progressive loss of weight and strength.

The Board finds that an evaluation in excess of 20 percent is not warranted for the Veteran's diabetes mellitus.  His current evaluation is warranted for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  This is a near-exact description of the Veteran's diabetes as reflected in his treatment records and his VA examination report.  Higher evaluations are available for required regulation of activities or for such symptoms as episodes of ketoacidosis, hypoglycemic reactions, or progressive loss of weight and strength.  There is no indication of such manifestations.  The Veteran has indicated that he is required to treat his diabetes with two injections of insulin per day, but the criteria for his current evaluation contemplate such treatment.  Furthermore, while the Veteran's representative has stated that his lower-extremity edema prevented strenuous activity, the rating criteria are for regulation of activities required as treatment similar to dietary restrictions, not as a practical consequence of other symptoms.  In any event, the VA examiner has provided a probative opinion that this edema is the result of the Veteran's nonservice-connected hypertension and unrelated to his diabetes, and the edema's effect on the Veteran's activities are therefore irrelevant.   For these reasons, the Board finds that an evaluation in excess of 20 percent is not warranted. 

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's diabetes.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including treatment with oral medication and insulin, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his diabetes is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).



ORDER

An evaluation in excess of 20 percent for diabetes mellitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


